OPINION
PER CURIAM.
Relator, Lisa Black O’Connor, has filed a petition for writ of mandamus complaining that Judge Michel1 is constitutionally disqualified from sitting in the underlying case. According to the petition for writ of mandamus and motion for emergency relief, the underlying case has already been tried to a jury, a judgment has been signed, a motion for new trial has been filed, and a hearing on the motion for new trial is set for October 12, 2001. The motion to disqualify Judge Michel, the order of referral pursuant to Tex.R. Civ. P. 18a(d), and the order denying the motion to disqualify Judge Michel were all filed or signed after the judgment was signed.
We deny the petition for writ of mandamus and the motion for emergency relief.

. The Honorable Randy Michel, judge of the County Court at Law No. 1 of Brazos County, Texas. The underlying lawsuit is In the Interest of T.E.O., A Minor Child, trial court cause no. 35,151A-CCL1.